Citation Nr: 0310059	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-22 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1968 to 
November 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 2000 decision of the Department 
of Veterans Affairs (VA) Portland Regional Office (RO), which 
granted, in pertinent part, service connection for a low back 
disability to which a 10 percent disability rating was 
assigned.  The veteran is contesting the initial rating.  


REMAND

The veteran is seeking an increased rating for a low back 
disability.  In November 2002, the Board initiated further 
evidentiary development that has now been completed.  

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of an 
increased rating for the veteran's service-connected back 
disability listed above.  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  In that 
decision, the Court of Appeals invalidated 38 C.F.R. 
§ 19.9(a)(2) insofar as it allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not considered by the Agency of Original Jurisdiction 
(AOJ) and when no waiver of AOJ consideration was obtained.  
See 38 C.F.R. § 20.1304 (2002).  Because of this Court 
action, the Board has no jurisdiction to adjudicate this 
appeal prior to consideration of the new evidence by the RO.  
A remand is required in order to accomplish RO consideration.   

Thus, the case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Veterans 
Claims Assistance Act (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

2.  The RO must issue an SSOC concerning 
the issue of entitlement to an evaluation 
in excess of 10 percent for a low back 
disability.  The SSOC should include the 
current pertinent criteria for rating the 
veteran's back disability.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



